     Case 2:17-cv-07251-FMO-E Document 99 Filed 04/27/20 Page 1 of 4 Page ID #:4199




1     LYNN M. DEAN (Cal. Bar No. 205562)
      Email: deanl@sec.gov
2     KATHRYN C. WANNER (Cal Bar. No. 269310)
      Email: wannerk@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     Amy J. Longo, Regional Trial Counsel
      444 S. Flower Street, Suite 900
6     Los Angeles, California 90071
      Telephone: (323) 965-3998
7     Facsimile: (213) 443-1904
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                 Case No. 2:17-cv-07251-FMO-E
12     COMMISSION,

13                 Plaintiff,                  FINAL JUDGMENT AS TO TWEED
                                               FINANCIAL SERVICES, INC.
14           vs.
15     TWEED FINANCIAL SERVICES,
16     INC. and ROBERT RUSSEL TWEED,

17                 Defendants.

18
19
20
21
22
23
24
25
26
27
28
     Case 2:17-cv-07251-FMO-E Document 99 Filed 04/27/20 Page 2 of 4 Page ID #:4200




1           The Securities and Exchange Commission having filed a Complaint and
2     Defendant Tweed Financial Services, Inc. having entered a general appearance;
3     consented to the Court’s jurisdiction over Defendant and the subject matter of this
4     action; consented to entry of this Final Judgment without admitting or denying the
5     allegations of the Complaint (except as to jurisdiction and except as otherwise
6     provided herein in paragraph IV); waived findings of fact and conclusions of law; and
7     waived any right to appeal from this Final Judgment:
8                                                  I.
9                  IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
10    Defendant is permanently restrained and enjoined from directly or indirectly, by the
11    use of the mails or any means or instrumentality of interstate commerce, while acting
12    as an investment adviser to a pooled investment vehicle:
13          A.     making any untrue statement of a material fact or omitting to state a
14                 material fact necessary to make the statements made, in the light of the
15                 circumstances under which they were made, not misleading, to any
16                 investor or prospective investor in a pooled investment vehicle;
17          B.     engaging in any act, practice, or course of business that is fraudulent,
18                 deceptive, or manipulative with respect to any investor or prospective
19                 investor in a pooled investment vehicle;
20    in violation of Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and
21    Rule 206(4)-8 thereunder, 17 C.F.R. § 275.206(4)-8.
22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24    binds the following who receive actual notice of this Final Judgment by personal
25    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26    attorneys; and (b) other persons in active concert or participation with Defendant or
27    with anyone described in (a).
28

                                               1
     Case 2:17-cv-07251-FMO-E Document 99 Filed 04/27/20 Page 3 of 4 Page ID #:4201




1                                                II.
2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
3     shall pay a civil penalty in the amount of $200,000 to the Securities and Exchange
4     Commission pursuant to Section 209(e)(1) of the Advisers Act, 15 U.S.C. § 80b-
5     9(e)(1). Defendant shall make this payment within 30 days after entry of this Final
6     Judgment.
7           Defendant may transmit payment electronically to the Commission, which will
8     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
9     be made directly from a bank account via Pay.gov through the SEC website at
10    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
11    check, bank cashier’s check, or United States postal money order payable to the
12    Securities and Exchange Commission, which shall be delivered or mailed to
13          Enterprise Services Center
            Accounts Receivable Branch
14          6500 South MacArthur Boulevard
            Oklahoma City, OK 73169
15
      and shall be accompanied by a letter identifying the case title, civil action number,
16
      and name of this Court; Tweed Financial Services, Inc. as a defendant in this action;
17
      and specifying that payment is made pursuant to this Final Judgment.
18
            Defendant shall simultaneously transmit photocopies of evidence of payment
19
      and case identifying information to the Commission’s counsel in this action. By
20
      making this payment, Defendant relinquishes all legal and equitable right, title, and
21
      interest in such funds and no part of the funds shall be returned to Defendant. The
22
      Commission shall send the funds paid pursuant to this Final Judgment to the United
23
      States Treasury. Defendant shall pay post-judgment interest on any delinquent
24
      amounts pursuant to 28 USC § 1961.
25
                                                III.
26
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
27
      Consent is incorporated herein with the same force and effect as if fully set forth
28

                                                       2
     Case 2:17-cv-07251-FMO-E Document 99 Filed 04/27/20 Page 4 of 4 Page ID #:4202




1     herein, and that Defendant shall comply with all of the undertakings and agreements
2     set forth therein.
3                                                IV.
4            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
5     purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
6     11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
7     and further, any debt for disgorgement, prejudgment interest, civil penalty or other
8     amounts due by Defendant under this Final Judgment or any other judgment, order,
9     consent order, decree or settlement agreement entered in connection with this
10    proceeding, is a debt for the violation by Defendant of the federal securities laws or
11    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
12    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
13                                                V.
14           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
15    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
16    Final Judgment.
17
18    Dated: April 27, 2020
19                                            __________/s/__________________________
                                              HON. FERNANDO M. OLGUIN
20
                                              UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                       3
